IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00430-CR

AMANDA DEANN SEAY,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 220th District Court
                             Bosque County, Texas
                             Trial Court No. 13981


                          MEMORANDUM OPINION


         Amanda Deann Seay appeals from the revocation of her felony community

supervision for the offense of endangering a child. TEX. PEN. CODE ANN. § 22.041 (West

2003).    Seay pled true to all eighteen of the alleged violations of her community

supervision, which included multiple drug-related violations during her approximately

four years on community supervision. After a contested hearing on punishment, the

trial court revoked Seay’s community supervision and sentenced her to fifteen months

in the state jail.
        Seay’s appellate counsel has filed an Anders brief and a motion to withdraw as

counsel. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel concludes that the appeal is frivolous.

        Counsel informed Seay of the right to file a pro se brief, and Seay has not done so.

Counsel’s brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d at 407.

        In reviewing Anders appeals, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders at 744; accord

Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991); Coronado v. State, 996
S.W.2d 283, 285 (Tex. App.—Waco 1999, order) (per curiam), disp. on merits, 25 S.W.3d
806 (Tex. App.—Waco 2000, pet. ref’d). An appeal is “wholly frivolous” or “without

merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429,

439 n.10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). Arguments are frivolous when they

“cannot conceivably persuade the court.” McCoy, 486 U.S. at 436. An appeal is not

wholly frivolous when it is based on “arguable grounds.” Stafford, 813 S.W.2d at 511.

        After a review of the brief and the entire record in this appeal, we determine that

this appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d at 826-27. Accordingly,

we affirm the trial court’s judgment.

        Should Seay wish to seek further review of this case by the Texas Court of

Criminal Appeals, Seay must either retain an attorney to file a petition for discretionary

Seay v. State                                                                         Page 2
review or Seay must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that was overruled by this Court. See

TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this Court,

after which it will be forwarded to the Texas Court of Criminal Appeals along with the

rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary

review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4. See In re Schulman, 252 S.W.3d 403, 409

n.22 (Tex. Crim. App. 2008) (citing Glover v. State, No. 06-07-00060-CR, 2007 Tex. App.

LEXIS 9162 (Tex. App.—Texarkana, Nov. 20, 2007, pet. ref’d) (not designated for

publication).

        Counsel’s request that she be allowed to withdraw from representation of Seay is

granted. Additionally, counsel must send Seay a copy of our decision, remind Seay of

her right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel’s compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see In re Schulman, 252 S.W.3d at 409 n. 22.


                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 15, 2011
Do not publish
[CR25]

Seay v. State                                                                       Page 3